IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DlVlSION

CHRISTOPHER MARK REDDEN
(Dallas Cty. Jail Bookln No. 17063252),

Plaintiff,
V. No. 3:18-cv~2211~S-BN

OFFICER PENLAND, ET AL.,

WJW}E@'>W}W>L@'J¢OO€O'J€O'JWJ

Dei`endants.

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF TI~IE UNITED STATES MAGISTRATE JUDGE

The United States l\/lagistrate Judge made findings, conclusions, and a
recommendation in this case. The Court construed Plaintiff’s Addendum to l\/lotion
to Reopen Case [ECF No. 22] as an objection The District Court reviewed de novo
those portions of the proposed findings, conclusions, and recommendation to Which
objection Was made, and reviewed the remaining proposed findings, conclusions and
recommendation for plain error. Finding no error, the Court ACCEPTS the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge.

The Court therefore GRANTS Plaintiff Christopher Mark Redden’s motion to
reopen this case [Dkt. No. 2()] and DISMISSES With prejudice all remaining claims
currently before the Court _ except his claim for excessive force in violation of the
Fourth Amendment _ to their being asserted again until the Heck v. Humphrey, 512
U.S. 477 (1994) conditions are met. See Johnson v. McElueen, 101 F.Bd 423, 424 (5th

Cir. 1996) (per curiam) (stating that, When Heck applies, “[a] preferred order of

 

 

 

dismissal Would read: Plaintiff[’s] claims are dismissed With prejudice to their being
asserted again until the Heck conditions are met.”).
The Clerk of Court is DIRECTED to RE-OPEN this action. And the Fourth

Amendment claim is RE-REFERRED to Magistrate Judge David L. Horan for

pretrial management

SO ORDERED this § %iy of January, 2019.

/c/M/\

UNITED sTATEs DISTRICT JUDGE

 

 

 

 

